HOUSTON, Justice.
This is an appeal from a judgment in the Circuit Court of Marshall County determining a boundary line between coterminous landowners. After carefully reviewing the conflicting evidence in this case, most of which was presented to the trial court ore tenus, we hold that the judgment is supported by credible evidence and, therefore, *1339that it is due to be affirmed. Robinson v. Hamilton, 496 So.2d 8 (Ala.1986).
AFFIRMED.
HORNSBY, C.J., and MADDOX, KENNEDY and INGRAM, JJ., concur.